*543On Petition for Rehearing
BRETT, Judge.
On rehéaririg, our attention has been called to matters not fully considered in the opinion; and after further consideration, we have concluded that the penalty imposed is excessive, primarily because of the trial court’s instruction complained of and which our original opinion held was erroneous, but harmless error. . .
. The.matter contained in said instruction bears no relation, whatsoever, to the question of the defendant’s guilt or innocence, but pertains to provisions of law which are available to the defendant after his conviction , for failure to provide for his children, , by means of which he may post a performance bond, provide for his children, and avoid the penalty and pains of penitentiary confinement.
It is apparent that this instruction prejudiced the defendant and could, not be qalled harmless error in view of the fact that the jury in its verdict recited that it found the defendant guilty and asked.that sentence pf seven years be pronounced in accordance with the provisions of instruction number four, which was the instruction complained of. Furthermore, the petition for rehearing calls our attention to one erroneous statement in the opinion which influenced the majority of the court to concur in the opinion, and .that was the statement that the defendant had executed a specific performance bond under which he was paying $40 a month to the court clerk for the support of his children. The defendant had not executed a specific performance bond but was released on an appeal bond. He voluntarily commenced paying $40 a month to the court clerk for the benefit of his children, but was not doing so under the terms and conditions of a specific performance bond.
The penalty of seven years imposes an increased burden instant to obtaining a performance bond, under the provisions of 21 O.S.1951 § 853. The object of the parole and bond provisions of the said statute- is to obtain performance, after conviction, of the defendant’s legal responsibilities for support to his children.' Of course it would be more difficult to obtain sureties under a bond conditional upon payment for a period of seven years than for a lesser term of years. In determining what sentence would meet the ends of justice, we have,concluded -that .a three year sentence will secure compliance with the law and enhance the probability of ■ the defendant’s ability to. secure a performance bond covering the .period of- his parole from the -penitentiary for said purpose. Moreover, this is a continuing responsibility under the law and if at the expiration of his sentence the defendant does not continue the support of his children, he may again be prosecuted for such failure.
Hence, we are of the opinion the sentence imposed of seven years should be and is modified to three years in the .penitentiary.
JONES, P. J., concurs.
POWELL, J., dissents..